Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This final action is in response to papers filed 2/17/2021 regarding a revised reissue application declaration, a terminal disclaimer for 9538152, and an amendment amending the specification.  New claims 6-10 are pending.  

Response to Arguments
Applicant’s arguments, see pages 2 and 6, filed Feb 17, 2021, with respect to providing notice of related reissue applications in the specification have been fully considered and are persuasive.  The objection of specification has been withdrawn. 
Applicant’s arguments, see pages 6-7, filed Feb 17, 2021, with respect to defective declaration under 35USC251 have been considered but they are not persuasive.  The objection of declaration and rejection of now pending claims 6-13, 15 and 17 is not persuasive at least since it does not specify an error lacking in claims of ‘952  unclear where the stated error of “claim 6 more broadly recites “a first sensor with a first plurality of sensor pixels covered at least in part with a first color filter array” is original claim language in claim 1 of ‘952.  Also, it is unclear if applicant is relying on their stated error.  Finally, their stated error is not an error permitted in this reissue since the language is present in claims of ‘952 and lacks signature of each inventor since only Gal Sabtay has signed.     
Applicant’s arguments, see pages 7, filed Feb 17, 2021, with respect to obviousness double patenting with 9538152 have been fully considered and are persuasive.  The rejection of claims 6-10 has been withdrawn. 
Applicant’s arguments, see pages 7-8, filed Feb 17, 2021, with respect to obviousness under 103 over applied art have been considered but they are not persuasive.  In their remarks, Applicant allege:  
Dagher teaches registering two images from different cameras prior to fusion but does not teach the selection of a primary image during registration between two images based on the zoom factor input.

Parulski does not remedy the deficiencies of Dagher as Parulski merely teaches [col 29, lines 61-64]: “combining a portion of the first wide angle digital image and a portion of the telephoto digital image, to produce a digital image with improved resolution during digital zooming.” Parulski therefore also does not teach or suggest selection of a primary image during registration between two images based on the zoom factor input.

Alternatively Parulski teaches “the use of two (or more) image capture stages, wherein an image capture stage is composed of a sensor, a lens and a lens focus adjuster, in a multi-lens digital camera in which the two (or more) image capture stages can be used to separately capture images of the same scene so that one image capture stage can be used for autofocus and other purposes while the other(s) is used for capturing an image.” Here too, Parulski does not suggest registering an overlap area of second image to a primary image, and fusing the images, but rather using one image for capturing and the other image for assisting with autofocus of the (used) captured image or other purposes such as improving dynamic range or creating a depth map based on the captured image.

Therefore Dagher and Parulski, alone or in combination do not teach or suggest a processor “further configured to select the first image as a primary image, to register the overlap area of the second image to the first image to obtain a fused image, and to provide the fused image as the output image from the point of view of the first camera” as in claim 6. Dagher and Parulski, alone or in combination similarly do not teach or suggest a processor “further configured to select the second image as a primary image, to register the overlap area of the third image to the second image to obtain a fused image, and to provide the fused image as the output image from the point of view of the second camera” as recited in claim 8. Dagher and Parulski, alone or in combination similarly do not teach or suggest claim 10.

Claims 6, 8 and 10 are therefore in condition for allowance and dependent claims 7 and 9 are allowable for the same reasons as independent claims 6 and 8 from which they depend, directly or indirectly, as well as for their additional limitations.  

The Examiner disagrees for following reasons.  First, although Dagher does not use terms of primary and secondary image and examiner agrees that Dagher teaches registering two images from different cameras prior to fusion, an artisan would interpret Dagher teaches the selection of 
	Also, contrary to Applicant remark that Parulski does not teach or suggest “selection of a primary image during registration between two images based on the zoom factor input,” and “registering an overlap area of second image to a primary image, and fusing the images,” an artisan would interpret Parulski describes “selection of a primary image during registration between two images based on the zoom factor input” as recited in claims based on the following.  For instance, Parulski describes (7:32–35) “utilizes one of the images from a dual-lens camera as asecondary image that can be used to modify the other, primary image and thereby generate an enhanced primary image.” Specifically, Parulski discloses that examples of the enhancement to the primary image include “to sharpen portions of the primary image,” “to modify the dynamic range of the primary image,” or “to replace portions of the primary image (areas of lower noise but with some motion blur) with corresponding portions of the secondary image (areas of higher noise but little or no motion blur) to obtain a modified image with relatively low noise and good sharpness.” Id. at 7:54–8:5, Fig. 26.  Parulski describes determining the primary image and secondary image from two capture units of the digital camera based on a requested zoom position provided by a user. Id. at 27:8–24, Fig. 23.  For example, if the requested zoom position Id. at 27:8–15.
Further, to the extent claim limitations herein overlap limitations present in 9538152 (i.e., prior obvious double patenting rejection herein is further evidence of claiming an obvious form if not same invention herein) where their remarks regarding Dagher and Parulski herein parallel remarks present in IPR2018-01133 with regard to Border and Parulski (e.g., Parulski incorporates by reference Border); thus, their remarks herein are not persuasive for reasons similarly stated in IPR2018-01133 for claims herein where for similar reasons noted therein, Applicant interpretation of claim scope herein (to extent the limitations therein are similar to limitations herein for reasons noted above) and teachings of applied art fails to be persuasive.   

Applicant’s arguments with respect to claim(s) 6-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Declaration
The reissue declaration filed 4/15/2019 is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:  Response to Applicant remarks above is incorporated herein.  The reissue declaration filed with this application is defective because it fails to identify at least one error with specificity, in as far as merely declaring “Applicant believes the original patent to be partly inoperative or invalid by reason of the patentee claiming less than patentee had a right to claim in the patent” is insufficient, and to the extent that the Applicant relies on 
Claims 6-10 are rejected as being based upon a defective reissue Declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.  The nature of the defect(s) in the Declaration is set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC § 103
Claims 6-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0064327, hereafter Dagher, in view of US 7859588, hereafter Parulski.  Response to Applicant remarks above is incorporated herein.  Regarding claims 6, lacking evidence to the a multi-aperture imaging system (Abstract, [0041]-[0055], Fig.1; Fig.3, reference 164) comprising: 
a)  a first camera (camera 10) that provides a first image, the first camera having a first field of view (FOV1) and a first sensor with a first plurality of sensor pixels covered at least in part with a first color filter array (Abstract, [0002]-[0004], [0007]-[0019], [0041]-[0055], first pixels images FOV wide view as in fig. 4 also; the sensors of sub-cameras of a single multi-aperture camera may be shared in any manner... blocks of pixels adjacent one another in a single sensor chip... not limited to having identical shapes or sizes [0049]-[0051], Fig.2;... multi-aperture camera (100), each of first and second optical sub-systems (110) and (120) is shown imaging onto its own sensor (i.e., sensors (130) and (140), respectively) [0067], Fig.2) covered at least in part with a color filter array CFA ([0041]-[0067], Image sensors often utilize a Red-Green-Blue (“RGB”) color filter array, such as a Bayer pattern... in FIG. 8, both the tele and the wide images are converted from RGB to YUV [0063]; “Aperture 105 and optical sub-system 110 may be configured … first sub-camera 150 has a wider field of view  as compared to the second sub-camera 160… first sub-camera 150 serves as a wide sub-camera having a field of view that is wider as compared to that of second sub-camera 160” [0051]; Fig.8; ... a CFA such as a Bayer filter, or be formed of individual color sensor elements (e.g., RGB or Cyan-Magenta-Yellow (“CMY")) [0067]), the CFA used to increase a specific color sampling rate relative to a same color sampling rate in a standard CFA (...upsampling and interpolation of the first and second sets of image data... increasing the sampling frequency... higher level of image quality... higher resolution [0054], Fig.4-6);
second camera (camera 12) that provides a second image, the second camera having a second field of view (FOV2) such that FOV2 < FOV1 and a second sensor with a second plurality of sensor pixels, the second image having an overlap area with the first image (i.e., Fig.1, pixels of second camera 12 produce image 22, the second plurality of sensor pixels covered with a standard CFA ([0041]-[0067], … Image sensors often utilize a Red-Green-Blue (“RGB”) color filter array (“CFA”), such as a Bayer pattern... in FIG. 8, both the tele and the wide images are converted from RGB to YUV... the tele sub-camera may utilize an image sensor that does not have a color filter array... to utilize its entire sensor area [0063], Fig.8); and
c)  a third camera ([0072]) that provides a third image, the third camera having a third field of view (FOV3) such that FOV3 < FOV2, and a third sensor with a third plurality of sensor pixels, the third image having an overlap area with the second image ([0041]-[0055], [0058]-[0072]).  Essentially, the three cameras each with a respective field of view, sensor, filter/pixels and zoom factor and relationship between respective cameras in multi-aperture system is performed as recited in Dagher where the claims herein regard a machine as a system and the system as described in Dagher overlaps the structure performing recited functions herein for facts noted above.  See MPEP 2114 II. 
d) a processor [0098] configured to provide an output image ([0007]-[0019], [0072]-[0102]) based on a zoom factor (ZF) input that defines a respective field of view (FOVzf), such that for FOV2 < FOVzf < FOV1 the processor is further configured to select the first image as a primary image, to register the overlap area of the second image to the first image to obtain a fused image, and to provide the fused image as the output image from the point of view of the first camera.  

such that FOV3 < FOV2, the third image having an overlap area with the second image and based on a zoom factor (ZF) input that defines a respective field of view (FOVzf), such that for FOV2 < FOVZF < FOV1 the processor is further configured to select the first image as a primary image, to register the overlap area of the second image to the first image to obtain a fused image, and to provide the fused image as the output image from the point of view of the first camera.  In a related reference, Parulski describes a multi-aperture imaging system using three image capture devices, such as cameras, such that FOV3 < FOV2, the third image having an overlap area with the second image and based on a zoom factor (ZF) input that defines a respective field of view (FOVzf), such that for FOV2 < FOVzf < FOV1 the processor is further configured to select the first image as a primary image, to register the overlap area of the second image to the first image to obtain a fused image, and to provide the fused image as the output image from the point of view of the first camera (7:32-35, 7:54-8:5, 19:49-24:51, 26:38-27:31, 28:33-40, 45-67, 29:51-67, Figs, 15A, 15B, 16A, 16B, 23-26) to provide an improved imaging capability.  Parulski incorporates by reference 11/062174 (7206136), 2006/0193509 (7512262), 11/460364 (7756330) and 11/461574 (2008/0030592, Border) relied on herein as further evidence regarding fusing of image(s) captured from three or more cameras with respective zoom factor, sensor, filter/pixels and field of view where fused image is overlap area of at least two cameras respective field of view image.  Of note, Border (2008/0030592) describes multi-aperture system with three cameras with FOV2<FOVzf<FOV1 that overlaps FOV3>FOV2>FOV1 for respective wide and telephoto lens.  Further, the facts in IPR2018-01133 is considered for same recited elements regarding Border and Parulski as applied under rules and statutes applicable to reissue applications. As noted above, the examiner In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). The level of ordinary skill in the art is shown by the applied art herein. Since claims of Dagher and Parulski each regard using filters in image systems, in consideration consistent with US Supreme Court decision in KSR that 'known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art', in this case, it would have been obvious to an artisan to add such that FOV3 < FOV2, the third image having an overlap area with the second image and based on a zoom factor (ZF) input that defines a respective field of view (FOVzf), such that for FOV2 < FOVzf < FOV1 the processor is further configured to select the first image as a primary image, to register the overlap area of the second image to the first image to obtain a fused image, and to provide the fused image as the output image from the point of view of the first camera as described by Parulski to improve the multi-aperture imaging system of Dagher to provide an improved imaging capability such as an improved output image, generate an enhanced primary image or generate an enhanced captured image signal (Parulski @ 1:7-10, 7:28-8:19).  

Regarding claim 7 herein, Dagher describes wherein if FQV3 > FQVzf, then the processor is further configured to provide an output image from the point of view of the third camera.  Essentially, the cameras each with a respective field of view, sensor, filter/pixels and zoom factor and relationship between respective cameras in multi-aperture system is performed as described in Dagher where the claims herein regard a machine as a system and the 

Regarding claims 8-9 herein, claims 8-9 regards claims 6-7 herein therefore facts above for clams 6-7 is reiterated herein for claims 8-9.  See MPEP 2114 II.  

Likeswise, claim10 herein recites a method of acquiring images that is similarly described in facts relied on for claims 6-9 herein.  Thus, the facts above regarding imaging system in Dagher and Parulski is relied on herein for method of claim 10 herein.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mark Sager whose telephone number is (571)272-4454. The
examiner can normally be reached on M-Th, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using

encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Alexander Kosowski can be reached on (571)272-3744. The fax phone number for
the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would
like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/Mark Sager/
Primary Examiner, Art Unit 3992


Conferee(s):
/WHC/
Primary Examiner, Art Unit 3992

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992